



AMENDMENT NO. 1 TO


2019 INDUCEMENT STOCK INCENTIVE PLAN 


OF


IVERIC BIO, INC.


The 2019 Inducement Stock Incentive Plan (the “Plan”) of IVERIC bio, Inc. (the
“Company”) is hereby amended as follows (all capitalized terms used and not
defined herein shall have the respective meanings ascribed to such terms in the
Plan):


1.     Section 4(a)(1) of the Plan be and hereby is deleted in its entirety and
the following is inserted in lieu thereof:
 
(1) Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 2,000,000 shares of common stock, $0.001
par value per share, of the Company (the “Common Stock”). Shares issued under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.


2.     Except as set forth herein, the Plan shall remain in full force and
effect.
 
* * *




Approved by the Board of Directors on March 27, 2020.
 







